Conviction for transporting intoxicating liquor; punishment, three years in the penitentiary.
At a former time this appeal was dismissed because no notice of appeal or sentence appeared in the record. This omission seems to have been supplied, and the case is now considered on its merits.
Evidently not all of the bills of exception taken are brought forward in the record. Bill of exceptions No. 3 complains of the admission of testimony of the officers as to what they found upon search of an automobile occupied by appellant, Carrie Smith and another. The objection was that the officers had no search warrant. *Page 390 
This is not available to appellant because the car searched was not his, but belonged to Carrie Smith. Laake v. State,108 Tex. Crim. 566. If appellant could raise such objection, it would not avail him because of the fact that while a witness in the case appellant testified that the officers found the whisky in the car. Testimony given by other witnesses, without objection renders unavailing an objection to the same testimony from another. Kelsey v. State, 109 Tex.Crim. Rep.. We also observe that the search was made upon information given to the officers by a reliable person to the effect that whisky was being conveyed in this car just before the search was made, which would amount to probable cause as that expression is used in our decisions.
Bill of exceptions No. 5 complains of argument of the district attorney, but said bill does not make it manifest that the argument was without testimony to support same. Easton v. State, 107 Tex.Crim. Rep.. We do not think the remarks complained of so inflammatory as to per se call for reversal.
Refusal to submit to the jury application for suspended sentence in a liquor case wherein the accused admits that he is over twenty-five years of age at the time of the trial, is not error. Wright v. State, 104 Tex.Crim. Rep..
Bill of exceptions No. 12 sets out the entire charge of the court, containing eleven paragraphs, and also sets out nine paragraphs of exceptions taken to the charge, and complains by means of a general exception to the action of the trial court in overruling such exceptions. Such bill is violative of all the rules. Waters v. State, 91 Tex.Crim. Rep.; Hill v. State, 97 Tex.Crim. Rep.. The trial court gave special charges presenting appellant's defensive theory. In our opinion the testimony amply supports the verdict and judgment.
No error appearing, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.